Citation Nr: 0510768	
Decision Date: 04/14/05    Archive Date: 04/27/05

DOCKET NO.  96-20 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC



THE ISSUES

1.  Entitlement to service connection for peptic ulcer 
disease. 

2.  Entitlement to service connection for a bilateral foot 
disability. 

3.  Entitlement to service connection for a bilateral knee 
disability.  




ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 





INTRODUCTION

The veteran served on active duty from October 1988 to 
January 1989 and from November 1990 to September 1991.  She 
had periods of active duty for training from September 11, 
1987 to September 23, 1987 and from August 17, 1996 to August 
31, 1996.  She also had other reported periods of active duty 
for training and inactive duty.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a January 1995 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Washington, 
D.C., which denied entitlement to service connection for 
peptic ulcer disease, a bilateral foot disability, a 
bilateral knee disability, bronchitis, and a right hilar 
mass.    

In March 2002, the Board sought to clarify the veteran's 
desire for a hearing.  When she did not respond to the 
request for clarification, she was scheduled for a hearing at 
the Board.  She did not appear for the hearing.

In an October 2002 decision, the Board denied entitlement to 
service connection for a right hilar mass and bronchitis.  It 
undertook additional development of the ulcer, foot, and knee 
claims.  In August 2003, the Board remanded these issues.  

The issues of entitlement to service connection for peptic 
ulcer disease and bilateral knee disability are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify you if further action is 
required on your part.


FINDING OF FACT

There is no competent evidence relating a current foot 
disability to service. 



CONCLUSIONS OF LAW

A bilateral foot disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 101(2), 101(22), 101(24), 
1101, 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial matters: Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
106-419, 114 Stat. 1828 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5106, 5103A, 5107, 5126 
(West 2002)) and amended by Pub. L. 108-183, 117 Stat. 2651 
(Dec. 16, 2003) (codified at 38 U.S.C.A. §§ 5102, 5103 (West 
Supp. 2004)) redefined VA's duty to assist a claimant in the 
development of a claim.  Regulations that implement the VCAA 
are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2004).  

The VCAA requires VA to notify the claimant of any evidence 
that is necessary to substantiate the claim, as well as the 
evidence VA will attempt to obtain and which evidence the 
claimant is responsible for providing.  38 U.S.C.A. § 5103(a) 
(West 2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

VA will inform claimants to submit evidence in their 
possession.  38 C.F.R. § 3.159(b) (2004).  The Court of 
Appeals for Veterans Claims (Court) has found that this 
regulation imposes a fourth VCAA notice requirement.  
Pelegrini v. Principi, 18 Vet. App. 112, 120-1 (2004).  

In letters dated in July 2001, December 2003, and June 2004, 
VA notified the veteran of the evidence needed to 
substantiate the claims for service connection, and offered 
to assist her in obtaining any relevant evidence.  The 
letters gave notice of what evidence the veteran needed to 
submit and what evidence VA would obtain.  The letters 
specifically informed the veteran that she should submit 
relevant evidence in her possession.

In Pelegrini, the Court held that the VCAA notice should 
generally be provided before an initial unfavorable agency of 
original jurisdiction (AOJ) decision is issued on a claim, a 
claimant must be given notice in accordance with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi, at 119-20  

In this case, the VCAA notice was provided after the initial 
AOJ adjudication in January 1995.  The veteran ultimately 
received the required notice through the above cited letters.  
In Pelegrini, the Court noted that its decision was not 
intended to invalidate RO decisions issued prior to enactment 
of the VCAA notice requirement, and that a sufficient remedy 
for deficient notice was for the Board to ensure that proper 
notice was provided.  Pelegrini v. Principi, at 120, 122-4.  
VA has provided the Pelegrini remedy, by ensuring that the 
required notice was given.

If new evidence substantiating her claim had been received 
after the VCAA notice, she would have received the same 
benefit as she would have received had she submitted the 
evidence prior to initial adjudication.  The effective date 
of any award based on such evidence, would have been fixed in 
accordance with the claim that was the subject of the initial 
adjudication.  38 C.F.R. § 3.156(b) (2004) (new and material 
evidence received prior to the expiration of the appeal 
period, or prior to the appellate decision, if a timely 
appeal has been filed, will be considered as having been 
filed with the claim, which was pending at the beginning of 
the appeal period); see also 38 C.F.R. § 3.400(q)(1) (2004) 
(providing that when new and material evidence is received 
within the appeal period, the effective date will be set as 
if the prior denial had not been made).

The Board finds that all adequately identified evidence has 
been obtained with regard to the foot claim, and that the 
duty to assist requirements of the VCAA have been satisfied.  

Service medical records have been obtained.  The RO made 
several attempts to obtain additional service medical 
records, but to no avail.  In April 1990, the RO requested 
the veteran's service medical records from the National 
Personnel Records Center (NPRC).  In February 1995, NPRC 
informed the RO that the service medical records were not on 
file.  NPRC told the RO where to send the request (to code 
11).  In September 1998, the Army Reserve Personnel Command 
(AR-PERSCOM) informed the RO that it was unable to comply 
with the request for records because they were unavailable.  

In January 1999, NPRC sent service medical records to the RO.  
In July 2001, the RO again requested copies of the veteran's 
service medical records.  In August 2001, NPRC stated that 
the records were in transit, and that the request should be 
re-submit in 120 days.  In January 2002, NPRC informed the RO 
that the record needed to respond was not yet retired.  In 
August 2003, this matter was remanded in part, to search for 
the service medical records.  In June 2004, VA's appeals 
management center (AMC) again requested that NPRC search for 
service medical records.  In June 2004, NPRC responded that 
the service medical records were in VA possession.  In 
November 2004, NPRC reported that all images related to the 
verification of the veteran's service had been provided.  

The Board finds that based upon the responses from the NPRC 
and AR-PERSCOM, it is reasonably certain that additional 
service medical records do not exist, and further efforts to 
obtain these records would be futile.  

The Board further notes that the RO had requested the veteran 
to send in all copies of service medical records in her 
possession.  

The Board also notes that the RO and AMC numerous attempts to 
verify the veteran's periods of active duty for training and 
inactive duty for training.  Only two periods of active duty 
for training have been verified.  In April 1994, December 
1997, and June 2004, the RO or AMC contacted NPRC, and 
requested verification of the veteran's periods of active 
duty for training and inactive duty.  Additional verification 
of the veteran's periods of service was not obtained.  

In October 2000, July 2001, and June 2004, the RO or AMC also 
contacted the veteran and requested verification of her 
periods of active duty for training and inactive duty.  The 
veteran did not provide any information to the RO concerning 
her periods of active duty for training and inactive duty.  
The duty to assist is not always a one-way street.  If the 
claimant wants help, he or she cannot passively wait for it 
in those circumstances where he or she may or should have 
information that is essential in obtaining the putative 
evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); 
see Swann v. Brown, 5 Vet. App. 229, 233 (1993).  The Board 
finds that the RO fulfilled its duty to assist the veteran in 
searching for the service medical records and attempting to 
verify her periods of service, and father efforts would be 
futile.    

The VCAA requires that VA afford the claimant an examination 
or obtain a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d).  The veteran was afforded a VA 
examination in July 1997 with regard to the claimed foot 
disability.  The examiner did not report an opinion as to the 
relationship between foot disabilities identified on that 
examination and service.  However, the veteran has not 
reported a continuity of symptomatology between any incident 
of service and those currently diagnosed disabilities.  There 
is no other competent opinion that these disabilities may be 
related to service.  Therefore an examination is not 
required.  Id.

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
veteran in substantiating her claim.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist her in the development of the claim.  
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Smith v. 
Gober, 14 Vet. App. 227 (2000).  


Legal Criteria

Service connection will be granted for disability resulting 
from a disease or injury incurred in active military, naval, 
or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2004). 

The term "active military, naval, or air service" includes 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in line of duty, and 
any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty.  38 U.S.C.A. 
§ 101(24) (West 2002); 38 C.F.R. § 3.6(a), (d) (2004).  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection will also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004). 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  

Analysis

The veteran argues that service connection for a bilateral 
foot disability is warranted because her feet were damaged in 
service.  The veteran argues that in active service, during 
Desert Storm, she developed a bilateral foot disability from 
wearing boots for a year and as the result of running and 
training.   

With regard to the three elements needed for service 
connection, there is competent evidence of an in-service 
injury or symptoms.  The service medical records show that on 
January 1989, the veteran sought medical treatment for an 
abraded Achilles tendon.

The only current medical evidence regarding a foot disability 
is that contained in the report of VA examination in July 
1997.  On examination the veteran reported that she had 
experienced blisters in 1995 when wearing boots, and had 
experienced pain in the Achilles tendon.  She reported no 
recurrent blisters, but did complain of current Achilles pain 
on occasion.  

The examination reportedly revealed normal appearing feet 
with normal function, and posture.  The examination, however, 
also revealed bilateral hallux valgus, hammering of the 
lateral fourth toes, and bilateral calluses.  There was no 
tenderness over the Achilles tendons.

The veteran had a normal gait.  X-ray examination was normal.  
The diagnoses included bilateral foot symptoms noted, related 
to boot use; and foot abnormalities as noted.

The Board notes that symptoms alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282 (1999), appeal dismissed in part, and vacated 
and remanded in part sub nom.  Sanchez-Benitez v. Principi, 
259 F.3d 1356 (Fed. Cir. 2001).  

In the present case, the veteran has reported occasional 
Achilles pain with the use of boots, but no underlying 
disability of that tendon has been reported.  Disabilities 
have been found in other parts of the foot, namely hallux 
valgus and hammertoes.  However, there is no competent 
evidence linking these disabilities to service.  Indeed there 
is no evidence of a disease or injury involving these areas 
of the feet in service.

Because these necessary elements for service connection are 
missing, the evidence is against the claim for service 
connection for a bilateral foot disability.


ORDER

Entitlement to service connection for a bilateral foot 
disability is denied. 

REMAND

The veteran contends that service connection for a bilateral 
knee disability is warranted, because she developed bilateral 
knee pain during active service in Desert Storm, when she was 
required to wear boots for a year, and as the result of 
running and training.   

The veteran is competent to report these symptoms.  There is 
also a service medical record showing that in July 1985, the 
veteran sought medical treatment for complaints of pain in 
the left knee.  She reported that she had injured her left 
knee on June 24, 1985, after running two miles for a pt test.  
The assessment was possible derangement of the left knee.  
The veteran again sought medical treatment in April 1993.  
The medical record indicates that the diagnosis was strain 
versus sprain.  

There is competent evidence of a current bilateral knee 
disability.  The July 1997 VA examination report showed 
limitation of knee motion and reported a diagnosis of knee 
strain.  The evidence of a current diagnosis and treatment 
for knee symptoms along with the veteran's report of 
continuity of symptomatology since service satisfies the 
requirements for an examination.  Duenas v. Principi, 18 Vet. 
App. 512 (2004).  An examination is needed to determine 
whether the veteran has a current knee disorder which is 
related to her period of service.  The July 1997 VA 
examination did not provide such an opinion.

The veteran contends that the peptic ulcer disease first 
manifested during the period of active duty from November 
1990 to September 1991.  She contends that she developed 
ulcers during Desert Storm and Desert Shield because she was 
under a lot of stress.  The medical evidence of record shows 
that peptic ulcer disease was diagnosed in October 1993.  
There is current medical evidence of peptic ulcer disease.  A 
July 1997 VA examination report reflects a diagnosis of 
peptic, duodenal ulcer disease.  

The record shows that the veteran has reported having 
symptoms of peptic ulcer disease since service.  The evidence 
of a current diagnosis and treatment of peptic ulcer disease 
along with the veteran's report of continuity of 
symptomatology since service satisfies the requirements for 
an examination.  Duenas v. Principi.  An examination is 
needed to determine whether the veteran has a current peptic 
ulcer disease which is related to her period of service.  

Accordingly, this case is remanded for the following action: 

1.  The veteran should be scheduled for 
VA orthopedic and gastrointestinal 
examinations.  The claims file and a copy 
of this remand, should be forwarded to 
the examiner(s)  and reviewed in 
conjunction with the examination.  

The appropriate examiner(s) should 
express opinions as to whether it is at 
least as likely as not (50 percent 
probability or more) that the veteran has 
current peptic ulcer disease and 
bilateral knee disability due to disease 
or injury in service, or that is 
otherwise related to her period of 
service.  The examiner(s) should provide 
a rationale for the opinion(s).

2.  Then the AMC or RO should 
readjudicate the issues on appeal.  If 
all the desired benefits are not granted, 
a supplemental statement of the case 
should be issued.  The case should then 
be returned to the Board, if otherwise in 
order.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).




	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


